Exhibit 10.26




Professional Services Agreement




This Professional Services Agreement date4d this 31st day of January, 2014, and
made effective as of February 1, 2014, is by and between Rare Element Resources
Inc. a Wyoming corporation ("RER" or “Company”), and Applied Petrographics,
whose address is 4909 NE 320th Ave, Camas, Washington, 98607 (the “Consultant”).




Whereas, RER desires to retain Consultant to perform professional services in
the area of geology, metallurgy and related areas; and




Whereas, Consultant represents that its principal, Mr. James Clark, is qualified
and desires to perform the professional services requested by RER, that he is a
professional geologist and former executive officer of RER and he has unique
professional skills to bring to RER on a contracted, non-exclusive basis; and




Whereas, the Consultant agrees to perform services for RER upon the terms and
conditions set forth in this Agreement.




NOW THEREFORE, the parties hereby enter into this Agreement to set forth their
mutual promises and understandings, and mutually acknowledge the receipt and
sufficiency of valuable consideration in addition to the mutual promises,
conditions and understandings set forth below.




The parties hereby agree as follows:




1.

Performance of Services. The Consultant shall perform the professional
consultancy services described on the attached Exhibit A: Description of
Services and such other services as are requested by RER from time to time (the
“Services”).  All Services performed by Consultant shall be in strict accordance
with Exhibit A and any written instructions to Consultant from RER from time to
time.  Upon request of RER, Consultant shall prepare and deliver to RER a
progress report or final report of findings and recommendations, and such other
reports as RER may, from time to time, request.




2.

Fees and Reimbursable Services. RER shall pay the Consultant for the Services at
a rate set forth on Exhibit A: Description of Services.  All compensation shall
include all overhead profit.




As further set forth in Exhibit A: Description of Services, all reimbursable
expenses, including pre-approved travel, mileage, meals and other
engagement-related expenses will be reimbursed at actual cost only with no
mark-up.  Examples of reimbursable expenses are set forth in the attached
Exhibit A.  Expenses must be approved by RER in advance and will be billed
separately from Consultant service invoices. The Consultant shall neither
purchase any equipment necessary to provide the Services which has a cost

in excess of $25.00, nor enter into any agreements to subcontract the Services
without the prior written approval from RER.




3.

Invoices. The Consultant shall establish a procedure for time and cost
accounting, which assures that direct labor hours and allowable direct costs are
properly charged to the Company pursuant to this Agreement. The Consultant shall
invoice RER monthly using a labor and expense invoice organized by tasks and
shall submit back-up in the form of








1




--------------------------------------------------------------------------------




weekly timesheets, expense forms, and receipts. Consultant shall submit
reimbursable expenses on the RER approved expense reimbursement form at all
times; a copy of which will be provided to Consultant upon retainer and again as
amended from time-to-time. RER will pay the Consultant within fifteen working
days following invoice approval, which shall be no longer than 5 days following
receipt. Consultant may charge a 15% late fee if payment is not received within
thirty days of invoice receipt.




4.

Standard of Services.  The Consultant shall perform the Services with that
degree of care, skill and judgment, which is customarily exercised by
professionals in the performance of services of a similar nature in the same
geographical area.




Consultant agrees to abide by all Health and Safety policies and procedures as
set forth in the Bear Lodge Health and Safety Plan and any amendments or updates
thereto as to any site visits or other engagement at the Bear Lodge project
area. A copy of the current plan is attached as Exhibit B.  RER agrees to timely
provide Consultant all updates to the plan. Consultant further agrees to comply
with all applicable Occupational Safety and Health Administration (OSHA) laws
and/or Mine Safety and Health Administration (MSHA) laws.




5.

Permits and Licenses. The Consultant shall ensure that he is properly licensed
and certified, as may be required for the performance of the Services. In
performing the Services, the Consultant shall comply with any and all applicable
federal, state, and local laws, rules, regulations, and interpretations of all
regulating agencies, including, but not limited to, statutes, ordinances,
regulations, rules, building codes, permits, requirements, decree orders, and
directives from any lawful public agency or authority.




6.

Insurance. Consultant shall maintain, at Consultant’s sole cost at all times
during the performance of Services hereunder, such insurance coverage as is
reasonable for the performance of the Services, or as is legally required. The
Consultant hereby confirms that it is an independent Consultant, not an employee
of RER, for any purpose including worker’s compensation statutes. Further, the
Consultant hereby waives and agrees to indemnify and hold harmless RER from any
and all worker’s compensation claims, damages, losses, and expenses arising out
of, or resulting from bodily injury, including personal injury, sickness,
disease, or death of any and all employees of Consultant who would otherwise be
covered by Consultant’s worker’s compensation insurance. This waiver and
agreement to indemnify does not relieve RER from any liability for injury to
Consultant to the extent caused by the negligent acts of RER, its agents,
employees or representatives.




7.

Indemnification. The Consultant shall indemnify and hold harmless RER and its
officers, directors, affiliates, employees and agents from and against all
claims, damages, losses and expenses, including but not limited to reasonable
attorney fees, arising out of or resulting from the negligence, knowingly
wrongful acts, errors or omissions of the Consultant.




8.

Disclosure of Information and Non-Competition.




(a)

All materials, data, specifications, plans, inventions, documents or other
information prepared, developed or delivered to RER, or obtained by Consultant











2




--------------------------------------------------------------------------------




or his employees, if any, pursuant to and as a result of this Agreement shall
remain or become the property of RER.  Notwithstanding the above, Consultant’s
unique ideas as to process, inventions, or the like, however, shall remain the
property of Consultant, subject to a license to use as applied by RER as part of
the Services provided hereunder.  Consultant shall ensure the confidentiality of
such information.  Consultant shall not disclose to any third party any type of
information described in this section or any other information of any
description whatsoever (expressly including any technical process, geological
findings or data and property claims and land boundaries) regarding plans,
programs, plants, processes, products, costs, equipment, operations, or
customers of RER or its clients that may come within the knowledge of Consultant
in the performance of this Agreement or is known to Consultant upon entering
into this Agreement if obtained through prior consulting or employment, except:




(i)

Technical information which is or becomes part of the public domain other than
by acts or omissions of Consultant; or




(ii)

Technical information which was lawfully in the possession of the Consultant at
the time he initially became involved with the Services and was not acquired by
Consultant directly from RER or any of its clients or anyone acting directly or
indirectly for or on behalf of RER.




The Consultant will not, without the prior written consent of RER, disclose to
any third party information developed or obtained by the Consultant in the
performance of the Agreement except to the extent that such information falls
within one of the categories described in (i) or (ii) above.




In addition, the Consultant acknowledges that from time to time additional
confidentiality agreements may be imposed due to requirements of clients of RER.
 Consultant agrees to sign and abide by any such confidentiality agreements.




(b)

In the event of a breach or threatened breach by the Consultant of section 8(a)
above, RER shall be entitled to an injunction restraining the Consultant from
disclosing, in whole or in part, any such confidential or technical information,
or from rendering any services to any person or entity to whom such confidential
or technical information has been disclosed or is threatened to be disclosed.
 Nothing herein shall be construed as prohibiting RER from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages from the Consultant. Consultant specifically acknowledges
and agrees that if he breaches this section, RER shall be entitled to recover
all costs and expenses incurred by it, including reasonable costs, expenses and
liabilities, as a result of such breach or in pursuing any available remedy at
law or in equity.




(c)

From and after the Effective Date until the date two (2) years after the
Effective Date, Consultant will not, either alone or in partnership or jointly
or in conjunction with any person, or in any other manner whatsoever, directly
or indirectly acquire any interest in any mining or millsite claims or otherwise











3




--------------------------------------------------------------------------------




acquire any interest in minerals, real property, royalties or water within ten
(10) miles from the outside boundaries of any of the properties of Company.




Consultant acknowledges that due to the nature of RER’s business and interest in
the properties, the restrictions set out in section of this provision are
necessary and reasonable.  Any interest acquired in violation of this paragraph
shall, at RER’s request and at no cost to RER, be conveyed to RER.




9.

Independent Consultant. Consultant represents that he is fully experienced,
properly qualified, registered, licensed, equipped, organized, and financed to
perform the Services. In the performance of the Services, the Consultant is and
shall remain an independent Consultant. The Consultant shall not be deemed the
servant, employee, or agent of RER, and therefore, Consultant shall not be
entitled to worker's compensation benefits or unemployment insurance benefits.
Except as otherwise expressly provided herein, the Consultant shall have the
exclusive authority and responsibility for performing the Services and
accomplishing the objectives of the Services, RER being interested only in the
results obtained. RER shall not make any deductions, withholdings or
contributions with respect to any payments to Consultant under this Agreement on
account of social security, unemployment compensation, income tax, or otherwise
under any federal, state, local or foreign law applicable to employer/employee
relationships. Any and all compensation earned and payable to Consultant under
the terms of this Agreement shall be earned by him solely as, and in the
capacity of, an independent Consultant.




10.

Conflicts of Interest and Priority.  Consultant has disclosed that it intends to
engage in services for other rare earth and/or mining companies and is not
exclusive to RER in its engagement of consultant services. Notwithstanding the
above, Consultant shall take all precautions to secure confidential treatment of
RER information in full adherence to section 8 above, and shall disclose in
writing to RER any potential real or potential conflicts of interest relating to
its engagement by any other company or individual that is in the same or similar
geographic or competitive position with RER, relating to the Services under this
Agreement. In the event RER determines, in its sole judgment, that any
relationship which Consultant has, is against the best interests of RER, RER has
the right to request that Consultant not engage with the other party for the
term of this Agreement.




Consultant has agreed to provide priority of work load to RER should the
engagement time become unavailable or limited due to other clients of
Consultant.




11.

Term and Termination.




(a)

This Agreement shall become effective on the Effective Date set forth above and
terminate on January 31, 2015, subject, however, to termination during such
period as provided in this section and any extension of this Agreement by the
parties per (b) below.  Sections 4, 7, 8 and 10 of this Agreement shall survive
termination of this Agreement.




(b)

The parties, by mutual agreement, may extend the term of this Agreement for
successive six month periods.











4




--------------------------------------------------------------------------------






(c)

This Agreement may be terminated by the Consultant on thirty days’ written
notice to RER. Upon conclusion of the Services, the Consultant shall promptly
discontinue all Services and shall deliver to RER all information and materials
obtained in the performance of this Agreement. RER shall pay Consultant for
Services performed to the effective date of termination and for an additional
seven (7) standard work days (monthly retainer) following the date of
termination pursuant to the fees set forth in section 2 of this Agreement to
allow for the preparation of a final report of Services performed.  Final
invoice for Services shall be paid following receipt of the final report.




(d)

This Agreement may be terminated by RER only upon material breach of the
Agreement by Consultant, including failure to provide the Services, or death or
disability of Consultant, and in the case of breach of the Agreement, other than
death or disability, after written notice of breach is provided and thirty day
period to cure the breach has passed.




12.

No Assignment. The Consultant shall not assign this Agreement nor any sum
payable under this Agreement without the prior written consent of RER.




13.

Arbitration.  All claims, disputes and other matters arising out of, or relating
to, this Agreement or an alleged breach of this Agreement shall be subject to
final and binding arbitration in Denver, Colorado pursuant to the Commercial
Rules of the American Arbitration Association and judgment may be entered on the
arbitration award in any court of competent jurisdiction.  Should the parties
fail to agree upon an arbitrator, then each party shall select one arbitrator,
and the two chosen arbitrators shall select a third arbitrator to form a panel.
Each party shall bear its own respective costs of the arbitration and shall be
responsible for one-half of the arbitrator’s fees.




14.

Notices.  All notices, consents and communications required or permitted under
this Agreement shall be in writing and shall be deemed effective when delivered
personally, by certified mail, by a courier or delivery service, or by fax or
electronic transmission to the parties at the following address or fax numbers
or at such other address or fax number for a party as shall be specified by like
notice given at least five days prior thereto:




If to RER:

Randall Scott

Rare Element Resources, Inc.

225 Union Blvd, Suite 250

Lakewood, CO 80228

Fax:  720-278-2490




If to Consultant:

Applied Petrographics

Attn: James Clark

4909 NE 320th Ave, Camas, Washington  98607

jim@appliedpetrograhics.com











5




--------------------------------------------------------------------------------






15.

Miscellaneous




(a)

Colorado Law.  Notwithstanding the arbitration venue set forth in section 13
above, this Agreement shall be governed in all respects, including validity,
interpretation and effect by the laws of the State of Colorado.




(b)

Entire Agreement and Modifications. The parties acknowledge that this Agreement
constitutes the entire agreement between the parties and supercedes all prior
representations, warranties, agreements and understandings, oral or written,
between the parties with respect to its subject matter, including Consultants
prior employment agreement with RER, which has been mutually terminated .  No
modification or amendment of this Agreement or the waiver of any terms,
conditions, rights or remedies hereunder shall be binding upon any party hereto
unless signed in writing by both parties. A waiver of any term or provision
shall not be construed as a waiver of any other term or provision.




(c)

Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties, and their respective successors and permitted assigns.




(d)

Headings and Severability.  If any clause or provision of this Agreement shall
be adjudged invalid or unenforceable, it shall not affect the validity of any
other clause or provision, which shall remain in full force and effect.  In the
event any provision of this Agreement is found to be unenforceable for any
reason, the parties shall attempt to modify that portion in a manner to preserve
the intent of the parties in entering into this Agreement. The headings in the
Agreement are for convenience and reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.







In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.




Consultant: Applied Petrographics

RER:

Rare Element Resources, Inc.







By:  /s/ James Clark                                                            

By:  /s/ Randall Scott                                 

__________________________________________

___________________________________














6




--------------------------------------------------------------------------------










Exhibit A

Description of Services




Consultant’s Responsibilities shall include:




Consultant shall provide input, research and advisement as to the Bear Lodge
project geological and metallurgical information, programs and results and
analysis as requested by RER as well as strategic market and related corporate
strategy inputs; all on as-needed basis. Consultant may be called upon to
present at conferences or other meetings on behalf of the Company in this
regard. Specific tasks discussed for completion in the engagement term are
described in more detail below:




·

Update mineralogy modeling of the Bull Hill and Whitetail pit areas. This will
involve integration of the current QEMSCAN quantitative and SEM/EDX
semi-quantitative data, assessment of data gaps, and acquisition of additional
data to move the project forward to completion. This will be an ongoing project
during life-of-mine and will require systematic updates. Coordination with John
Ray, Jason Felsman, and Adrian VanRythoven. Preparation of summary progress
report of status as of end of 2014, with details in appendices.

·

Update data acquisition and reporting for mineralogy of HREE-enriched Carbon and
Taylor.  Recommendations for additional work, if required. Coordination with
Adrian Van Rythoven, Jason Felsman, and Allen Andersen (Doctoral student at
Washington State University).

·

Mineralogical support for 2014 exploration work, as requested, including REE
mineral identification, HREE residence, favorable host rock/breccia
classification, and identification of associated alteration types. Coordination
with Jason Felsman and Adrian VanRythoven.

·

Mineralogical support for 2014 metallurgical test work. Includes integration of
2013 SGS QEMSCAN work on head and fine fractions, and SEM/EDX work on
intermediate size fractions. Coordination with Dr. Henry Kasaini, Dr. Adrian
VanRythoven, and Dr. Katharina Pfaff at Colorado School of Mines.

·

Review and edit of Technical Report(s).

·

Participation in thesis and dissertation committees for students working on
RER-supported projects.

·

Consultation as needed with Executive team and Board.




Services Fee:




Consultant shall be compensation at the rate of $18,000 per month which will
include seven (7) full days of Consultant time per month. Any additional (over
seven days) time approved by RER and completed in a month will be at the billing
rate of $1,000 per day.




Reimbursable Expenses include:




All approved expenses shall be actual, with no mark-up to RER.




It is agreed that Consultant is pre-approved to attend, at the expense of RER,
the PDAC Conference in early March, 2014 and the time spent at the conference
shall not be debited against the days per month set forth above under “Services
Fee” unless specifically allocated during the conference to presentation or
meetings for RER.




Expenses shall only be reimbursed if set forth with specificity on the RER
expense reimbursement form. Reimbursement will be made timely by RER, and no
later than 15 days after submittal and approval, or 30 days from invoice receipt
at latest.




RER shall pay the Consultant for reimbursable actual mileage documented on a
Consultant’s mileage log at a rate of 56¢ or at the current rate published by
the IRS.

















--------------------------------------------------------------------------------













Exhibit B




Bear Lodge Project

Health and Safety Plan







Attached















